1
2
3
4
5
6
7
8                                        UNITED STATES DISTRICT COURT

9                                      EASTERN DISTRICT OF CALIFORNIA

10
11   CHRISTINE TAYLOR,                                       )   Case No.: 1:17-cv-1669 - JLT
                                                             )
12                    Plaintiff,                             )   ORDER AFTER MID-DISCOVERY STATUS
                                                             )   CONFERENCE
13           v.                                              )   ORDER TO THE PLAINTIFF TO SHOW CAUSE
                                                             )   WHY SANCTIONS SHOULD NOT BE IMPOSED
14   ERIC HARDIN, et al.,
                                                             )   FOR HER FAILURE TO COMPLY WITH THE
15                    Defendants.                            )   COURT’S ORDERS
                                                             )
16                                                           )

17           The Court held the mid-discovery status conference on October 5, 2018. Ms. Taylor failed to

18   appear at the hearing.1 As demonstrated by her contribution to the joint mid-discovery status

19   conference report, Ms. Taylor was aware of the conference and aware of the many discovery issues

20   that the Court would address at the hearing.

21           In addition, as detailed in the Court’s orders dated August 30, 2018 and September 10, 2018,

22   the plaintiff has repeatedly sent emails to the Court despite having been told formally and informally

23   that this is improper and being ordered to stop. Nevertheless, she has continued to send emails

24   containing material that is substantive in nature in an attempt, apparently, to have ex parte

25   communications with the Court and to avoid filing formal motions/pleadings.

26
     1
27    Ms. Taylor emailed the Courtroom Deputy Clerk earlier in the day before the hearing for instructions on how to appear
     by telephone and she was provided the instructions. Due to an earlier hearing that lasted longer than anticipated, this
28   matter was not called until 9:10 a.m. despite that it was scheduled for 8:45 a.m. Ms. Taylor was not on the telephone at
     any point and did not appear at the courthouse at any point.

                                                                 1
1           Based upon the foregoing, the Court ORDERS:

2           1.      The parties are relieved from their obligation to meet and confer and to prepare a joint

3    statement of undisputed facts related to dispositive motions;

4           2.      The parties may file motions to compel/motions for protective order related to the

5    discovery issues raised in the mid-discovery status report;

6           3.      Within 14 days, the plaintiff, Christine Taylor, SHALL show cause in writing, why

7    sanctions, up to and including dismissal of this action, should not be imposed for her failure to comply

8    with the Court’s orders, including her failure to appear at the mid-discovery status conference and her

9    refusal to comply with the Court’s orders to stop emailing the Court. She SHALL file her written

10   response to this order by presenting it in person or by mail to:

11          The Clerk United States District Court
            Eastern District of California
12          2500 Tulare Street, Room 1501
            Fresno, CA 93721
13
14          The plaintiff is advised that her failure to timely respond to this order and in the manner

15   set forth here, may result in the Court dismissing this action.

16
17   IT IS SO ORDERED.

18      Dated:     October 5, 2018                             /s/ Jennifer L. Thurston
19                                                     UNITED STATES MAGISTRATE JUDGE

20
21
22
23
24
25
26
27
28

                                                        2
